Citation Nr: 0944433	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to 
March 1950, and from March 1952 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2008 rating decision in which the RO denied 
the Veteran's claim of an increased (compensable) rating for 
right ear hearing loss.  In June 2008, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in October 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2008.

In October 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.

In September 2009, a Deputy Vice Chairman of the Board 
granted the motion of the Veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's hearing loss in his left ear is not service 
connected, and, pertinent to the November 2006 claim for 
increase, audiometric testing has revealed no worse than 
Level VIII hearing in the right ear.





CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for service-connected hearing loss of the 
right ear, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The February 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2007 letter-
which meets Pelegrini's and some of Dingess/Hartman's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.

The Board notes that, post rating, the October 2008 SOC set 
forth the criteria for higher ratings for hearing loss, which 
suffices, in part for Dingess/Hartman.  However, the timing 
of this notice-after the RO's last adjudication of the 
claim-is not shown to prejudice the Veteran.  As the Board 
herein denies the claim for increased rating, no rating or 
effective date is being, or is to be, assigned; hence, there 
can be prejudice to the Veteran under the notice requirements 
of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
December 2007 and September 2008 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's October 2009 Board hearing, along 
with various written statements provided by the Veteran, and 
by his representative on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns 
of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  In this appeal, the Veteran filed 
the current claim for increased rating on November 30, 2006; 
hence, the period for consideration is from that date to the 
present.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a compensable 
rating for the Veteran's right ear hearing loss is not 
warranted.

Initially, the Board notes that the Veteran submitted the 
report of a May 2008 private audiological evaluation.  
However, that report contains only graphical results of 
audiological testing, with no transcription of the results 
into numerical values; hence, VA may not consider the report 
as evidence for evaluation purposes.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).

On December 2007 VA audiological testing, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
60
70
90
105+
LEFT
60
60
70
80

The pure tone threshold average was 81+ decibels (dB) in the 
right ear.  A speech discrimination score was not included as 
there was a great discrepancy between the recorded and live 
voice scores, and the audiologist said that the Veteran's 
recorded Maryland CNC test results should not be used for 
adjudication purposes.  The audiologist found that, as for 
the right ear, the Veteran had moderate to moderately-severe 
sloping to profound sensorineural hearing loss.

On September 2008 VA audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
60
70
85
105+
LEFT
60
60
65
80

The pure tone threshold average was 80 dB in the right ear.  
The speech discrimination score was 56 percent in the right 
ear.  The audiologist found that, as for the right ear, the 
Veteran had severe sloping to profound sensorineural hearing 
loss from 250 hertz to 8000 hertz.

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations reveal no 
worse than Level VIII hearing in the right ear, based on 
application of the reported findings to Table VI.  The 
nonservice-connected left ear is assigned Level I for rating 
purposes.  See 38 C.F.R. § 4.85(f).  Application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board observes out that the pure tone thresholds recorded 
on the December 2007 and September 2008 VA audiological 
evaluations reflect exceptional hearing impairment as defined 
by regulation.  However, as above, application of the 
reported findings to Table VIa results in no worse than Level 
VIII hearing in the right ear.  The nonservice-connected left 
ear is assigned Level I for rating purposes.  See 38 C.F.R. § 
4.85(f).  Application of these findings to Table VII 
corresponds to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Hence, an increased evaluation 
is not warranted under 38 C.F.R. § 4.86(a).

The Board has carefully considered the Veteran's assertions-
to include in  testimony offered during his October 2009 
Board hearing-and in no way discounts the Veteran's asserted 
difficulties or his assertions that his right ear hearing 
loss should be rated higher.  However, it must be emphasized 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the 
audiological evaluation reports, the audiologists did not 
discuss the functional effects of the Veteran's right ear 
hearing loss.  While such factors would be relevant to a 
claim for a higher rating on an extra-schedular basis (see 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative has asserted the 
Veteran's entitlement to a higher rating for right ear 
hearing loss on an extra-schedular basis, and such is not 
otherwise raised by the evidence of record.  See Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of 
findings as to functional effects does not render the 
audiological evaluation reports inadequate for rating 
purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's service-connected 
right ear hearing loss, pursuant to Hart, and that the claim 
for an increased (compensable) rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the mechanical method of deriving schedular ratings for 
hearing loss, that doctrine is not applicable in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An increased (compensable) rating for right ear hearing loss 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


